Haskell J.
Action against an express company for not safely carrying seven gallons of alcohol, contained in tin cans and boxed. The carrier receipted for two boxes, not valued, nor contents specified. The boxes were delivered to the plaintiff, apparently in the condition received, except they were wet, presumably, in the absence of proof, from leakage. There is no proof that the cans were full when delivered to the plaintiff.
The alcohol was ordered from a firm in Boston that purchased the same of another firm there and ordered it shipped via express to the plaintiff. The complaint is that the alcohol was reduced *229in strength in transit. The plaintiff must prove this. There is no direct proof as to the strength of the alcohol delivered to the carrier. The only witness upon this point is a member of the firm that shipped the alcohol, who says : " I have no absolute personal knowledge relating to these particular lots. My personal knowledge is founded on the-methods of our house in filling such orders. Beyond this I can say nothing.” Inferior alcohol might have been shipped by mistake or otherwise without his knowledge. The proof fails to connect the defendant carrier with any fault touching the merchandise intrusted to it for carriage. Without such proof this action cannot be maintained.

Judgment for defendant.